Citation Nr: 1108842	
Decision Date: 03/07/11    Archive Date: 03/17/11

DOCKET NO.  07-22 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for diabetes mellitus, to include as secondary to service-connected bilateral pes planus.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel







INTRODUCTION

The Veteran had active military service from October 1960 to August 1962.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2005 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) located in Phoenix, Arizona.                  

In the September 2005 rating action, the RO also denied the Veteran's claim for service connection for bilateral pes planus.  The Veteran subsequently filed a timely appeal.  However, by a May 2007 rating action, the RO granted service connection for bilateral pes planus and assigned a 30 percent disability rating, effective from April 6, 2005.  As the Veteran has not appealed the rating or effective date assigned for the aforementioned disability, this represents a complete grant of the Veteran's appeal in regard to this claim.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Direct service connection requires a finding that there is a current disability that has a definite relationship with an injury or disease or some other manifestation of the disability during service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).

Secondary service connection may be granted where disability is proximately due to or the result of already service- connected disability.  38 C.F.R. § 3.310. Compensation is payable when service-connected disability has aggravated a non-service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).  Effective October 10, 2006, 38 C.F.R. § 3.310 was amended to implement the holding in Allen for secondary service connection on the basis of the aggravation of a nonservice- connected disorder by service- connected disability.  See 71 Fed. Reg. 52744 (2006).  The amendment essentially codifies Allen and adds language that requires that a baseline level of severity of the nonservice-connected disease or injury must be established by medical evidence created before the onset of aggravation.

At the outset, the Board observes that service connection has been granted for the Veteran's bilateral pes planus.   

In this case, the Veteran contends that his service-connected bilateral pes planus caused his mobility to become impaired.  He further maintains that due to his lack of mobility, he gained weight which caused him to eventually develop diabetes.  Thus, according to the Veteran, his currently diagnosed diabetes was related to his service-connected bilateral pes planus.

In December 2006, the Veteran underwent a VA examination.  At that time, he stated that he did not remember the onset of his diabetes but that he had been diagnosed with it for over 10 years.  Following the physical examination, the pertinent diagnosis was history of diabetes mellitus.  The examiner opined that the Veteran's diabetes was not related to his period of military service.    

In May 2007, the examiner from the December 2006 VA examination provided an addendum to the December 2006 VA examination report.  In the addendum, the examiner stated that he had been requested to offer an opinion regarding whether the Veteran's bilateral pes planus was related to his obesity, and if so, whether the Veteran's obesity had caused him to develop diabetes.  The examiner indicated that he was not going to provide an opinion as to whether the Veteran's bilateral pes planus was related to his obesity because such an opinion would be irrelevant in light of his ultimate opinion.  In this regard, it was the examiner's opinion that the Veteran's obesity, of whatever etiology, was one of several factors contributing to the aggravation, and not to the etiology, of his diabetes.  According to the examiner, the Veteran's diabetes was not caused by or the result of his obesity.  With respect to the likely etiology of the Veteran's diabetes mellitus, type II, the examiner reported that all type II diabetes mellitus, in the absence of Agent Orange exposure, was due to beta cell exhaustion secondary to Insulin receptor atrophy, secondary to prolonged hyperglycemia.         

Upon a review of the May 2007 addendum, the Board notes that the examiner specifically stated that he was not going to offer an opinion regarding the question of whether the Veteran's bilateral pes planus was related to his obesity because he did not think that such an opinion was relevant to the Veteran's claim.  However, the Board observes that the aforementioned question is relevant to this case because the examiner ultimately opined that the Veteran's obesity was one of several factors that aggravated his diabetes.  Thus, given that the Veteran's obesity aggravates his diabetes, the question of whether his service-connection bilateral pes planus is related to his obesity needs to be addressed.   Therefore, in view of the foregoing facts and applicable law, the Board finds that a new VA examination, as specified in greater detail below, should be performed.  See 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a VA medical examination to ascertain the relationship, if any, between his diabetes mellitus and his service-connected bilateral pes planus.  The claims file and a copy of this remand must be made available and reviewed by the examiner. The examiner should specifically review the December 2006 VA examination report and the May 2007 addendum to the report.  All appropriate tests and studies should be accomplished, and all clinical findings should be reported in detail.

After a review of the examination findings and the relevant evidence of record, the examiner must address the following questions: 

(a) Is it at least as likely as not (50 percent or higher degree of probability) that the Veteran's service-connected bilateral pes planus caused or aggravated his obesity?     

(b) If the Veteran's service-connected bilateral pes planus caused or aggravated his obesity, is it at least as likely as not (50 percent or higher degree of probability) that the Veteran's obesity caused or aggravated his diabetes mellitus?   

(c ) The examiner must specifically comment on the Veteran's contention that due to his service-connected bilateral pes planus, his mobility became impaired which in turn caused him to become obese and subsequently develop diabetes mellitus.      

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship; less likely weighs against the claim.

The examiner is also informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.

A complete rationale for all opinions expressed must be provided.  

2. The RO must then review and re- adjudicate the issue on appeal.  If the benefit sought is denied, the RO must provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time must be allowed for response.  Thereafter, the case must be returned to this Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


